OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Non-Final Office Action filed 14 July 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. 
The prosecution history of parent application US 14/776,862, now US Patent 10,293,575, has been considered by the Examiner. 
All references hereinafter to Applicant’s specification are to the published specification US 2019/0232613. 

Response to Amendment
The Amendment filed 13 October 2021 has been entered. Claims 16, 17, and 19 have been amended; new claims 26 and 27 have been added; and as such, claims 16-27 are pending, under consideration, and have been examined on the merits. 
Applicant’s amendments to the claims, in conjunction with the Remarks filed 13 October 2021, have been fully considered and found persuasive. All of the rejections under 35 U.S.C. 103 previously set forth in the Non-Final Office Action have been overcome and are withdrawn. 
However, it is noted that new grounds of rejection are set forth herein. 

Claim Objections
Claim 16 is objected to
Based on (at least) the indentation and grammar utilized, and in view of Applicant’s specification (see MPEP 2173.01(I), it is noted (and objected to) that there is no indication or any other language in the claim which recites that the 2-fold zone gusset seal and 4-fold zone longitudinal fin seal form or are a part of the common peripheral edge of the flexible container; and thereby, no indication or any other language that the recited bond strength of 30-80 N/15 mm is formed/exhibited in the common peripheral edge.
In order to overcome the issue, the Examiner respectfully suggests amending claim 16 to recite that the 2-fold gusset seal forms at least a portion of the common peripheral edge, and that the 4-fold longitudinal fin seal forms at least a portion of the common peripheral edge (i.e., the incorporation of the limitations of claims 18 and 19 into claim 16 without the limitations of intervening claim 17), of which finds full support in at least the aforesaid dependent claims, as well as throughout the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, the limitation “is an ultrasonic seal to the exclusion of a heat seal” is indefinite, as one of ordinary skill in the art would not be reasonably apprised of the metes ergo it is unclear what Applicant intends to exclude through the negative provisio.
First, it is noted that Applicant’s specification does not explicitly define the “heat seal” recited in claim 16. Rather, the specification recites that ultrasonic sealing is distinct from, and excludes heat sealing [0043-0046] (i.e., the processes are distinct from one another). The specification does define heat sealing based on the process [0044, 0045], i.e., heated jaws (heated to a predetermined temperature) come into contact with the multilayer film (utilizing a predetermined pressure and dwell, i.e., residence time) and transfer heat (i.e., conduction) to the sealant layer to melt the sealant layer(s) together and form a solidified bond upon cooling.
Second, in view of MPEP 2111.01(II), which states that it is important not to import into a claim limitations (from the specification) that are not part of the claim; and in view of MPEP 2111.01(I) which states that the words of the claim are given their plain meaning under broadest reasonable interpretation (BRI) unless they are defined differently in the specification (of which, as set forth above, “heat seal” is not explicitly defined), it is the Examiner’s position that the BRI of “heat seal” in view of Applicant’s specification and in view of the plain/ordinary meaning is such that heat is generated in or otherwise transferred to the sealant layer(s) (in contact with itself or another sealant layer), causing the layer(s) to soften/melt and then re-solidify upon cooling to form the bond, i.e., the heat seal. It would be improper to narrowly interpret “heat seal” as being formed specifically from the heat sealing process as outlined in Applicant’s specification.
Simply put, a “heat seal”, under BRI, is any seal formed utilizing heat (directly or indirectly) to soften/melt the sealant layers. Under BRI, an “ultrasonic seal” would fall under the genus of “heat seal”, given that Applicant’s specification [0043, 0046] indicates that the energy from (mechanical) vibrations (during ultrasonic sealing) causes local melting of the plastic (i.e., implicitly discloses heat generation due to the vibration energy), as is also explicitly disclosed 
For examination on the merits, the Examiner is interpreting the aforecited limitation in claim 1 where the ultrasonic seal is not formed by, and excludes being formed from, the heat sealing process as described in [0044, 0045] of Applicant’s specification (the Examiner believes this is Applicant’s intention). In order to overcome the issue, the Examiner suggests amending claim 16 through incorporation of product-by-process limitations (see MPEP 2113) which define the process of forming the ultrasonic seal (not necessarily specific parameters, but moreso the use of the anvil/hammer and mechanical vibrations, rather than conductive heat transfer based on a heated tool, i.e., jaws, in contact with the film) and/or define the heat sealing process which is excluded or which forms the “heat seal” to be excluded, through the use of the language presented in [0043-0046] of the specification. 
Claim 27, of which recites the flexible container being “void of heat seals” is indefinite/rejected for the same reason(s) set forth supra for claim 16 (and interpreted for examination on the merits in the same manner). Additionally, claim 27 is also indefinite because (as explained supra) a “heat seal” encompasses the ultrasonic seal of the gusset and fin seals specified in claim 16. It is respectfully suggested to amend claim 27 in accordance with the suggestions set forth supra for claim 16.
Claims 17-27 are rejected for being dependent upon indefinite claim 16.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cvancara et al. (US 2009/0233025; “Cvancara”) (previously cited) in view of the Dow Technical Information sheet for Affinity™ PL 1881G (“Dow”; published 2003, revised 11 January 2012) (newly cited; copy provided herewith – see PTO-892 for website citation) and Paleari et al. (US 2013/0251925; “Paleari”) (newly cited).
Arkins (US 2007/0092711; “Arkins”) (newly cited) is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claim 16
The multilayer film includes (at least) a sealant layer (i) and an outer layer (iii) [0007], and may include (i.e., optionally) a middle layer (ii) disposed between (i) and (iii) [0024-0026].
The sealant layer (i) comprises a polyolefin material that may be, inter alia, a metallocene-catalyzed olefin or very-low-density polyethylene [0022]. 
The container is formed whereby the multilayer film is folded and sealed to itself through contact between opposing faces of the sealant layer (i) along a peripheral edge thereof [0007, 0008, 0015, 0019-0021, 0026; Figs. 1-4].
In order to illustrate the basis of the rejection and improve clarity of the record, Figs. 2-4 of Cvancara are reproduced below in Figure 1 (noted that reproduction of Fig. 3 therein is a top-down view of Figure 2, that is, looking into the bottom of the package as defined by sealed end (14)). 


    PNG
    media_image1.png
    743
    544
    media_image1.png
    Greyscale

Figure 1. Reproduced Figures 2-4 of Cvancara

Cvancara discloses that sealed ends (12, 14) are formed by ultrasonic sealing [0020]. As shown above, sealed end (14) is formed from front panel (2) of the multilayer film, back panel (4) of the multilayer film, and the two portions of the multilayer film at fold (8) which define the gusseted sides of the container [0005, 0015, 0020, 0026]. Applicant’s specification does not explicitly define “fin seal”; and the claims do not specify the length of the longitudinal fin seal (4-fold) “zone”.
As evidenced by Paleari [0123], a fin seal is a seal formed by sealing the surface of the film (i.e., the sealant layer) to itself. As such, in view of the foregoing, the seal formed at fold (8) (that is, the sealing of front panel (2), back panel (4), and fold (8) including two portions of the multilayer film disposed between (2) and (4)) at sealed end 14 reads on the claimed 4-fold “zone” that is a longitudinal fin seal – the panel (2), panel (4), and two portions of fold (8) for a total of four multilayer film portions included in the seal reads on “4-fold” per Applicant’s specification [Figs. 3A, 3B; 0023, 0134, 0140, 0141] and the sealant layer (i) being sealed to itself in each instance reads on “fin” seal, thereby in totality reading on the 4-fold zone that is a longitudinal fin seal, without improperly importing limitations from the specification into the claims (see MPEP 2111.01(II); i.e., the length and exact position of the longitudinal fin). 
Also in view of the foregoing, it can be said that sealed end (14), in the sealed area between front panel (2) and back panel (4) which does not include the fold (8) therebetween (i.e., along the middle of sealed end (14) rather than the two ends which include the gusset-fold in the seal), reads on the claimed 2-fold zone that is a gusset seal, given that it includes front panel (2) and back panel (4) of the multilayer film sealed to one another (“2-fold”), and given that it exhibits the shape of a gusset (albeit facing the external surface of the package rather than the internal volume, of which is also not specified by the claims).
Cvancara discloses/teaches that ultrasonic seals are readily monitored for quality control and can be formed through contamination present on the polymeric material 
Cvancara is silent regarding the polyolefin material of the sealant layer (i) of the multilayer film having the claimed properties (a)-(d); and is also silent regarding the sealed end (14) (of which, as discussed supra, includes portions or “zones” which read on the claimed gusset seal and longitudinal fin seal) having a seal strength from 30-80 N/15 mm.
Dow teaches Affinity™ PL 1881G, a polyolefin plastomer (POP) designed for a variety of demanding packaging applications, including high-speed form-fill-seal products [pp. 1, Overview]. Dow teaches that 1881G exhibits excellent ultimate hot tack strength; low temperature sealability; outstanding optics; and the ability to seal through contamination.
Paleari discloses flexible containers formed from multilayer films, including gusseted bags and pouches, as well as form-fill-seal type containers [Abstract; 0001, 0022, 0036, 0037, 0040, 0112-0115, 0123, 0124, 0128]. The aforesaid multilayer films include a sealant layer (to be sealed to itself) which defines at least one of the outermost surface(s) of the film; is capable of ultrasonic bonding [0041, 0043, 0044, 0050, 0113, 0123]; and is capable of providing high seal strengths such that the packaging does not (include unintentional openings and thus does not) leak [0129]. Paleari teaches that a polyolefin, an ethylene/α-olefin copolymer, and blends thereof, inter alia, are suitable for the aforesaid sealant layer, including Affinity™ PL 1881G from Dow [0050, 0137], disclosed as a very low density, single-site ethylene-octylene copolymer [0137]. 1881G is a metallocene-catalyzed (single-site) ethylene-octylene plastomer, as evidenced by Arkins [0036; see also 0035, 0037].
Cvancara, Dow, and Paleari are all directed to form-fill-seal type packaging containers and/or polyolefin polymers suitable for use therein as sealant layers which are capable of being ultrasonically sealed to form and/or seal the container.
Given that (A) Cvancara explicitly discloses that the sealant layer (i) may be a metallocene-catalyzed olefin or a very low density polyethylene (as discussed above); given that (B) Cvancara explicitly recognizes that ultrasonic bonding involves quality control and can be performed in the presence of (and thus involves the use and consideration of) and further, given that (C) Cvancara teaches that the sealant layer may be selected for its particular, inter alia, seal initiation temperature such that it melts and intermingles more quickly than it causes significant damage to one or more other layers in the multilayer film structure caused by the mechanical oscillation caused by ultrasonic bonding [0017, 0021], i.e., a low seal initiation temperature - it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized Affinity™ PL 1881G, as taught by Dow and Paleari, as the sealant layer (i) of the multilayer film of Cvancara, as PL 1881G would have been recognized as any or all of/would have provided the following benefits: (A) a metallocene-catalyzed (ethylene-octylene, i.e., α-olefin) olefin or VLD ethylene-based polymer, (B) which exhibits the ability to be ultrasonically sealed through contamination, and (C) can provide a high seal strength at low seal initiation temperature (and thereby aid in the prevention of leaks through increased seal strength), in addition to (D) having been recognized as suitable for use in ultrasonically sealed sealant layers for form-fill-seal packaging applications, including gusseted bags and pouches (see MPEP 2144.07; see also 2144.06(II)), as taught by Dow and/or Paleari as discussed above.
As such, the sealant layer (i) of the multilayer film of the flexible container of Cvancara (as set forth above in the grounds of rejection), as modified supra, would have been formed from Dow Affinity™ PL 1881G, of which, as evidenced by Applicant’s specification, exhibits (a) ΔHm of less than 130 J/g, (b) a peak melting temperature Tm of less than 125°C, (c) a storage modulus in shear from 50 to 500 MPa, and (d) a loss modulus in shear greater than 10 MPa [Table 1; Affinity PL 1881G – corresponding property columns], as claimed. 
Last, Cvancara, as modified in the grounds of rejection supra, does not explicitly teach the sealed end (14) (of which, as discussed supra
However, Cvancara teaches that for ultrasonically sealing [0003, 0004] the polymers (i.e., adjusting the degree of bond strength), the power supply and ergo mechanical oscillation frequency and amplitude may be adjusted [0027] including over the electrical signals of 20, 30, 35, and 40 kHz [0027]; the tool (horn and anvil) shape may be tuned; and layer thickness is to be considered [0028, 0029].
Cvancara also recognizes that the force transferred from said oscillations into the polymer results in heat friction, as well as intermolecular and boundary friction, at the seal [0003].
Therefore, in view of MPEP 2144.05(II); 2143(I)(G) – “…cheaper, more efficient…”; and 2143(I)(E), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to (A) have increased or decreased the electrical signal (of the ultrasonic welding of sealant layer (i)) over (at least) 20, 30, 35, and 40 kHz (as taught by Cvancara), and (B) to have utilized the lowest (starting) force possible (based on electrical signal and/or tool geometry; finite upper end of welding force being indicated at/by destruction of layers/seal/product) in order to reduce/minimize energy consumption (see cited MPEP) and/or to prevent propagation of oscillation damage into layer (iii) and optionally (ii) (as recognized by Cvancara as detrimental to the quality of seal/product [0017]), and thus (C) to have increased the force from lowest level to destructive, to determine where in the aforesaid (A) and (B)-(C) ranges lies the optimum bond strength and/or desired bond strength at predetermined quality acceptance level of the seal/product. 
Applicant’s specification [0088-0091, inclusive of Table A] indicates that ultrasonic energy at 20, 30, 35, 40, or 70 kHz may be utilized, with forces as low as 1 N/mm (ranging to as high as 12 N/mm), are suitable parameters for forming a seal strength of from 30-80 N/15 mm. 
Given that the sealant layer (i) of the multilayer film of the flexible container of Cvancara, as modified supra, would have been ultrasonically bonded in accordance with ranges (A – electrical signal) and (B to C – lowest force to highest force); and given that sealant layer (i), as supra, would have been formed from PL 1881G (of which meets the claimed limitations (a)-(d) as evidenced by Applicant’s specification), there is a reasonable expectation that sealed end (14) (reads on the claimed gusset seal and longitudinal fin seal, as discussed supra) would have inherently exhibited a seal strength of 30-80 N/15 mm, absent factually supported objective evidence to the contrary (see MPEP 2112(IV); 2112.01(I),(II)).
As such, the flexible container formed from the multilayer film of Cvancara, as modified supra, reads on all of the limitations of claim 16.
Regarding claim 17, given that sealed end (14) (of which, as discussed supra, includes portions or “zones” which read on the claimed gusset seal and longitudinal fin seal) would have been subject to the aforesaid ultrasonic sealing as set forth supra, and given that sealed end (14) is formed from substantially identical materials and includes the same number of layers/folds in the zones which read on the gusset seal and longitudinal fin seal as discussed supra, there is a reasonable expectation that the sealed end (14) would have exhibited the same seal strength in both of (i) the edge regions which include fold (8) within the ultrasonic seal and (ii) the middle region which does not include fold (8) within the ultrasonic seal, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I),(II)). 
Regarding claims 18 and 19, as set forth supra in the rejection of claim 16, in view of the rejection of claim 17, and as shown supra in Figure 1, sealed end (14) having the portions which read on the 2-fold zone (gusset seal) and 4-fold zone (longitudinal fin seal) are formed along the common peripheral edge of the flexible container.
Regarding claim 20, Cvancara discloses that the outer layer (iii) may comprise polypropylene, polyethylene, or polyester [0025], such as oriented polypropylene; and that the middle layer (ii), of which reads on the claimed backing layer in the alternative to the outer layer (iii), may be formed from polypropylene, polyamide (e.g., nylon), polyester, PET, or combinations thereof [0024-0026]. 
With respect to the latter (alternative), PET and polyamide read on the claimed species.
With respect to the former (outer layer iii), Cvancara does not explicitly disclose the oriented polypropylene being biaxially oriented. 
However, as taught by Paleari [0042], one of ordinary skill in the art recognizes that the oriented polymeric material may be elongated (i.e., stretched) uniaxially or biaxially, depending on the desired mechanical properties.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected either uniaxial or biaxial orientation for the oriented polypropylene of outer layer (iii) of Cvancara, based on-/in order to tailor- the desired mechanical properties/predetermined end-use of the film, thereby resulting in the use of BOPP for outer layer (iii) and reading on the limitations of claim 20. 
Regarding claim 21, as set forth supra, Affinity™ PL 1881G forms the sealant layer (i) of the multilayer film and is a polyolefin plastomer (POP).
Regarding claim 22, the rejections of claims 20 and 21, set forth above, read on the limitations of claim 22 of the backing layer being BOPP and the seal layer being a monolayer comprising USOP that is a POP. Additionally, given the modifications to (and identified identical or substantially identical features and/or structure of) the multilayer film of Cvancara set forth supra in the grounds of rejection, in the absence of objective evidence to the contrary, there is a reasonable expectation that the ultrasonic seal would have exhibited a seal strength that would have encompassed, overlapped, and/or resided within the claimed (narrower) range of 55-80 N/15mm (relative to the broader range of 30-80 N/15mm) (see MPEP 2112(V) and 2112.01(I),(II)). 
Regarding claim 24, Cvancara, as modified supra, does not explicitly disclose the sealant layer (i) being a coextruded structure comprising a face layer, a core layer, and an inner layer. However, Cvancara does disclose that the multilayer film may be coextruded [0024, 0026]; can comprise various, suitable middle layers [0025]; as well as discloses, as discussed supra, that the thickness of the layers can be adjusted to prevent damage to the multilayer film 
As such, based on the disclosure of Cvancara and the foresaid modification, the multilayer film would have comprised, e.g., (i) sealant layer – PL 1881G, reads on face layer comprising POP; (ii-a) middle layer – e.g., polyethylene, reads on core layer; (ii-b) additional middle layer or adhesive – e.g., polyethylene or acrylate-based adhesive, reads on inner layer; and (iii) outer layer, e.g., polyester, wherein (i) / (ii-a) / (ii-b) reads on the claimed coextruded structure. The Examiner maintains that in the absence of objective evidence to the contrary, there is a reasonable expectation that the ultrasonic seal for the aforesaid layer embodiment would have exhibited a seal strength that would have encompassed, overlapped, and/or resided within the claimed (narrower) range of 35-55 N/15mm (relative to the broader range of 30-80 N/15mm) (see MPEP 2112(V) and 2112.01(I),(II)).
Regarding claim 25, first, it is noted that the phrase “void of a USOP” is interpreted by the Examiner as being void of an ultrasonic sealable olefin-based polymer which exhibits the claimed properties (a)-(d), as Applicant’s specification explicitly defines “USOP” as an olefin-based polymer which has “each of the following properties” (a)-(d) [0062-0066]. 
The rejection of claim 24 set forth supra reads on all of the limitations of claim 25, given that the face layer, core layer, and inner layer are not specified in terms of positioning, each relative to the other (i.e., which layer is sandwiched by the respective other layers; relation to backing layer specified in claim 1). In other words, based on the limitations of claim 25, from the 
The Examiner maintains that in the absence of objective evidence to the contrary, there is a reasonable expectation that the ultrasonic seal for the aforesaid layer embodiment would have exhibited a seal strength that would have encompassed, overlapped, and/or resided within the claimed (narrower) range of 35-50 N/15mm (relative to the broader range of 30-80 N/15mm) (see MPEP 2112(V) and 2112.01(I),(II)).
Regarding claim 26, as set forth supra in the rejection of claim 1, the USOP is PL 1881G, an ethylene-octylene plastomer.
Regarding claim 27, in accordance with the interpretation set forth above for claims 16 and 27 in the rejection under 35 U.S.C. 112(b), claim 27 is interpreted as the flexible container being void of any seals which are formed via the heat-sealing process as set forth in [0044, 0045] of Applicant’s specification, that is the use of heated jaws (and additionally, pressure and dwell time) in contact with the multilayer film which transfer heat via conduction from the jaws to the sealant layer(s) to melt and bond the layer(s), resulting in a solidified bond upon cooling. 
Cvancara discloses that the flexible container may comprise a thermal seal [0007]; is capable of being sealed by both thermal and ultrasonic methods [0002-0006, 0015, 0017]; but does however disclose that certain edges of the illustrated open tube [Figure 1] prior to being folded/formed into the flexible container are “thermally sealed”. Thus, in view of the foregoing, it is the Examiner’s position that the broad disclosure of Cvancara does not explicitly require the 
Thus, given that Cvancara recognizes the benefits of ultrasonic sealing (as discussed supra); given that Cvancara discloses that the multilayer films are capable of being both heat sealed and ultrasonically sealed; and given the obvious modification (as set forth supra in the grounds of rejection of claim 16) to have utilized Affinity™ PL 1881G as the sealant layer (i) polyolefin of the multilayer film of the flexible container based on all of the benefits and/or recognition(s) discussed supra as taught by Dow and/or Paleari, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have tried to ultrasonically seal all of the joints/seals of the flexible container of Cvancara (as modified) with a reasonable expectation that the ultrasonic sealing would successfully bond the joints/seals (see MPEP 2143(I)(E)).
Additionally or alternatively, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have utilized ultrasonic sealing in place of any heat/thermal sealing processes in forming the multilayer film into the flexible container, given that Cvancara (in addition to the recognition of aforesaid benefits) discloses that the multilayer films are capable of being sealed by both methods, where an express suggestion to substitute one equivalent process for another (the equivalency being based on suitability for sealing the multilayer films into the flexible packaging container) is not necessary to render such substitution obvious (see MPEP 2144.06(II)). 
As such, the flexible container of Cvancara, as modified, would have been formed utilizing only ultrasonic bonding to seal the joints, that is, to the exclusion of heat-sealing processes, of which reads on the limitations of claim 27.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cvancara in view of Dow and Paleari as applied to claim 16 above, and further in view of Shinozaki et al. (US 2010/0290723; “Shinozaki”) (previously cited).
Regarding claim 23, Cvancara, as modified, discloses the multilayer film and flexible (packaging) container formed therefrom set forth supra in the rejection of claim 16 under 35 U.S.C. 103. 
As set forth supra, Cvancara discloses that the outer layer (iii) (reads on claimed backing layer) may comprise (for example and thus non-limited) oriented polypropylene, polyethylene, or polyester [0025].
Cvancara does not explicitly disclose or teach the backing layer being PET (polyethylene terephthalate) as claimed.
Shinozaki discloses a packaging bag [Abstract; Figs. 1-4] formed from a multilayer film including innermost and outermost layers [0009, 0011, 0047]. The innermost layer enables heat sealing [0049]. Shinozaki teaches that the outermost layer exhibits superior mechanical suitability and is capable of being printed on, formed from, inter alia, biaxially oriented polyethylene terephthalate (PET) [0048], of which is a polyester.
Cvancara and Shinozaki are both directed to multilayer films and flexible packaging containers formed therefrom, where said multilayer films include heat-sealable (innermost) layers for formation of the packaging.
Given that Cvancara explicitly teaches that polyesters are suitable for use as outer layer (iii), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized biaxially oriented PET, as taught by Shinozaki, as the polymeric material of outer layer (iii), in order to provide the multilayer film and container formed therefrom with the capability of being printed on, as well as to exhibit superior mechanical properties. Additionally or alternatively, given the aforesaid disclosures/teachings of Cvancara and Shinozaki, the biaxially oriented PET would have been recognized within the flexible packaging 
As modified, the multilayer film of Cvancara would have comprised all of the features set forth supra, where the sealant layer (i) would have been formed from PL 1881G, and further, where the outer layer (iii) would have been formed from biaxially oriented PET. Given the modifications to (and identified identical or substantially identical features and/or structure of) the multilayer film of Cvancara set forth supra in the grounds of rejection (both herein and in the rejection of claim 16), in the absence of objective evidence to the contrary, there is a reasonable expectation that the ultrasonic seal would have exhibited a seal strength that would have encompassed, overlapped, and/or resided within the claimed (narrower) range of 37-55 N/15mm (relative to the broader range of 30-80 N/15mm) (see MPEP 2112(V) and 2112.01(I),(II)).

Response to Arguments
Applicant’s arguments, see Remarks filed 13 October 2021, pp. 6 and 7, with respect to the materials disclosed by Cvancara as suitable for use in sealant layer (i) not inherently exhibiting claimed properties (a)-(d) (as was asserted by the previous Examiner of record) have been fully considered and are found persuasive. The Examiner agrees that to say, e.g., that any LLDPE (disclosed by Cvancara) would inherently (i.e., necessarily) exhibit claimed (a)-(d) is improper, even in the absence
The Examiner would like to note that upon receipt of this Office Action, if desired, Applicant’s Attorney of Record is respectfully invited to discuss the case via interview with the Examiner, in an effort to facilitate compact/expedient prosecution.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description. It is provided for the benefit of Applicant in order to facilitate compact/expedient prosecution.
US 2004/0067288 to Wu et al. – multilayer film, container and lid formed therefrom, innermost layer of each of container and lid is a sealant layer (for sealing lid to container) which may be formed from Affinity™ PL 1881G [Abstract; Figs. 4-5; 0037-0041]
US 5,843,540 to Heydarpour et al. – discloses self-supporting flexible containers formed from multilayer films, the innermost layer of said film(s) being a sealing layer which is composed of a material selected from a linear ethylene/C4-C-10 α-olefin copolymer, ethylene vinyl acetate, and metallocene-catalyzed LLDPE, including combinations thereof [Abstract; Figs. 1-3; cols. 2-4]
US 6,716,499 to Vadhar – teaches packaging container structures [Figs. 1-2B, 6, 7]
US 2004/0166262 to Busche et al. – teaches packaging container structures [Abstract; Figs.]
US 2008/0260305 to Shah et al. – teaches Affinity™ PL 1888G as a suitable sealant layer plastomer capable of forming bonds having seal strengths up to 30 lb./in [Abstract; Figs.; 0039, 0060, 0063]
US 2011/0036741 to Moehlenbrock – discloses a flexible packaging container formed from a multilayer film [Abstract; Figs. 1, 3, 4, 9A-C, 17, 18, 33, 34; 0003]; teaches that suitable sealant layers may be formed from, inter alia, [0557-560, 568, 0575, 0625, 0627] Affinity™ PL 188G or EXACT™ 3024
The Dow® Affinity™ Polyolefin Plastomers “High Performance Sealing” Packaging Solutions brochure, Published November 2012 (EUR 258-14121-1112-PN) (copy provided herewith – see PTO-892 for citation) – discloses/teaches the use of PL1888G and PL 1881G, inter alia, specifically for use in sealing applications for block bottom 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782